          Case 5:20-cv-00938-FJS-TWD Document 22 Filed 10/09/20 Page 1 of 6
            Case 5.20-cv-00938-FJS-ML Document 3 Filed 08/18/20 page 5 of i-5


                                       CIVI   CASE MANAGEMENT PLAN

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK



 Xu Chen

                                                                            No. 5:20-CV-0938 FJS/ML
     VS

 State Farm Fire and Casualty
 Company, et al.



IT IS HEREBY ORDERED that,           Pursuant to Rulel6(b), Federal Rules of Civil Procedure, a status and
scheduling conference will be held in this case before the Honorable MIROSLAV LOVRIC, United States
Magistrate Judge on October 7,2020, at 1:30 PM at the U.S. Courthouse, l5 Henry Street, Binghamton,
New York.

Counsel for all parties or individuals appearing pro se in the above-captioned action are directed to confer
in accordance with Fed. R. Civ. P. 26(f) with respect to all of the agenda items listed below, no later than
twenty-one (21) days before the scheduled Rule 16 Conference. Following that Rule 26(f) meeting, a report
of the results of the conference, in the format set forth below, must be filed with the clerk no later than seven
(7) days prior to the scheduled Rule l6 conference with the Court. Matters which the Court will discuss at
the status conference will include the following: (insert a separate subparagraph as necessary if parties
disagree):

l) JoTNDER OF PARTTES : Any:pplication to join u?OP;ro"               as a party to this action shall be made on
or before the 3 lst _ day of

2)   AMENDMENT OF PLEAD INGS: Any application to amend the pleadings to this action shall               be made
on or befor"   the 3ltt     day   of     Decenibeir'           2020


3) DISCOVER Y:      All   disc overy in this action shall be completed on or before the    l6th
                                                                                                   day of
        June                     202      . (Discovery time table is to be based on the complexity of the
action)

4) MOTfONS: All motions, including discovery motions, shall be made on or before the 2nd   day of
          August              2021" (Non-Dispositive motions including discovery motions may only
be brought after the parties have complied with Section IX of General Order #25)




                                                    Page   1
            Case 5:20-cv-00938-FJS-TWD Document 22 Filed 10/09/20 Page 2 of 6
              Case 5:20-cv-00938-FJS-ML Document 3 Filed 08/t_8/20 page 6 of 15


5) PROPOSED   DATE FOR THE COMMENCBMBNT OF TRIAL: The action will be ready to proceed
                 ths 30th 6ay of September
to trial on or befors                                   2021        It is anticipated that the trial will
take approximately_ days to complete. The parties request that the trial be held in
N.Y. (The proposed date for the commencement of trial must be within 18 months of the filing date).

6) HAVE THE PARTTES FrLED A JURY              DEMAND:      x    geS)   /   _(NO).
7) DOES THE COURT HAVE SUBJECT MATTER JURISDICTION? ARE THE PARTIES
SUBJECT TO THE COURT'S JURISDICTION? HAVE ALL PARTIES BEEN SERVED?
     Yes.




8) WHAT ARE THE F'ACTUAL AND LEGAL BASES FOR PLAINTIFF'S CLAIMS AND
DEFENDANT'S DEFENSES (INCLUDE COUNTERCLAIMS & CROSSCLAIMS, IF
APPLICABLEX
Plaintiffs property was damaged by fire. Defendant State Farm denied plaintiffs insurance claim for the
loss. Plaintiff contends the denial was wronsful. Defendants Nationstar and Sp ecialized Loan Service, LLC



9)   WHAT FACTUAL AND LEGAL ISSUES ARE GENUINELY IN DISPUTE?
Coverage for the loss and the amount of damages. Inp articular, issues exist as to whether, among
thin     the fire was caused            or someone under his direction or control        the
was bei  used as a residence and/or otherwise       and        a sworn         of loss was
and/or timely submitted by plaintiff.
10) CAN THE ISSUES IN LITIGATION BE NARROWED BY AGREEMENT OR BY MOTIONS?
ARE THERE DISPOSITIVE OR PARTIALLY DISPOSITIVE ISSUES APPROPRIATE FOR
DECISION ON MOTION?
 Unknown at this time.




11) WHAT SPECIFIC RELIEF DO THE PARTIES SEEK? WHAT ARE THE DAMAGES
SOUGHT?
 Damages. Plaintiff seeks at least $207,974.57, exclusive of costs and interests.




                                                Page2
     Case 5:20-cv-00938-FJS-TWD Document 22 Filed 10/09/20 Page 3 of 6
       Case 5:20-cv-00938-FJS-ML Document 3 Filed 08/18/20 page 7 of 1_5


12) DTSCOVERY    PLAN:

     A.     Mandatorv Disclosures

     The parties will exchange the mandatory disclosures required under Rule 26(a)(l) at least
     seven (7) days prior to the date of the Rule 16 conference, unless they have obtained prior
     approval from the assigned Magistrate Judge to extend that deadline.



     B.     Subjects of Disclosure

     The parties jointly agree that discovery will be needed to address the following subjects:
      Coverage

      Damages

      Mortgagee interests in property



    C.      Discovery Sequence

    Describe the parties' understanding regarding the timing of the discovery, and state whether
    Lis anticipated that discovery will be phased to address different issues in stages.
    The parties do not anticipate requiring staged discovery.




    D.      Written Discovery

    Describe the written discovery demands which the parties contemplate serving under Rules
    33,34 and 36, including when they will be promulgated, the areas to be covered, and whether
    there is any need for any party to exceed the number of interrogatories permitted under Rule
    33.
      The parties anticipate discovery under Rules 33 and 34 and potentially 36. The parties

     do not anticipate a need for any party to exceed the number of interrogatories under Rule 33




                                               Page 3
 Case 5:20-cv-00938-FJS-TWD Document 22 Filed 10/09/20 Page 4 of 6
    case 5:20-cv-00938-FJS-ML Document 3 Filed 08/18/20 page g of 15


 E.     Depositions

Set forth the parties' expectations regarding depositions, including the approximate number
to be taken, their location, a general description of the deponents, and an indication of
whether any non-party fact depositions are anticipated.
   4-6 depositions.




F.      Experts

Set forth the parties' expectations regarding the retention of experts, and identify any
particular issues to be addressed by the court concerning the retention and exchange ofthe
information regarding experts, including whether the parties seek a variance from the expert
disclosure requirements of the form uniform pretrial scheduling order typically issued by the
court (i.e., initial expert disclosure at least ninety days, responsive expert disclosures at least
forty-five days, and rebuttal reports due at least thirty days, before the close of discovery).
  The parties anticipate expert lestimony and do not anticipate requiring a variance from

   the uniform order




G.      Electronic Discovery

Set forth the parties' understanding and expectations regarding discovery of electronically
stored information. This description should include any agreements reached with respect to
the retention of electronically stored information and the manner in which it will              be
produced, if requested. The parties should also identify any agreements regarding the manner
in which electronically stored information subject to claims of privilege or work product
protection will be handled, and whether a court order will be requested, either on stipulation
or otherwise, to address this issue. If an agreement has been reached on the entry of such an
order, provide a brief description of the provisions which will be included in a proposed
order.
        The parties anticipate some discovery of electronically stored information, such as
        emails and text messages, but do not anticipate the necessity of an ESI order.




                                             Page 4
                  Case 5:20-cv-00938-FJS-TWD Document 22 Filed 10/09/20 Page 5 of 6
                    Case 5:20-cv-00938-FJS-ML Document 3 Filed 08/i.8/20 page 9 of i-5


                  H.   Protective Orders

               If the parties anticipate requesting   a protective order   from the court pursuant to Rule 26@),
               describe the basis for the request and nature    ofthe proposed protective order.
                       N/A




              L        Anticinated Issues Requirinp Court Intervention

              Provide a brief description of any discovery related issues which, the parties reasonably
              anticipate, may require court intervention.
                     None at this time.




13) IS       IT
             POSSIBLE TO REDUCE THE LENGTH OF TRIAL BY STIPULATIONS, USE OF
SUMMARIBS OR STATEMENTS, OR OTHER EXPEDITED MEANS OF PRESENTING EVIDENCE?
IS IT FEASIBLE AND DESIRABLE TO BIFURCATE ISSUES FOR TRIAL?
  The parties will work cooperatively in attempt to do so.




14) ARE THERE          RELATED CASES PENDING BEFORE THE JUDGES OF THIS COURT?
      No.




15)   IN CLASS ACTIONS, WHEN AND HOW WILL THE CLASS BE CERTIFIED?
      N/A



16)   WHAT ARE THE PROSPECTS FOR SETTLEMENT? Please circle below the prospect for settlement:

                                   t   -----                           7-----8-----9-----10
                         (VERY     UNLIKELD{           {{{{ {{{{{{{                      (LIKELY)

            CANNOT BE EVALUATED PRIOR                 TO

                                                                                -(DATE)
                                                            Page 5
                    Case 5:20-cv-00938-FJS-TWD Document 22 Filed 10/09/20 Page 6 of 6
                        Case 5:20-cv-00938-FJS-ML Document                          3   Filed 08/18/20 page 10 of 15


      HOW CAN SETTLEMENT EFFORTS BE ASSISTED?


      (Do not indicate any monetary arnounts at this time, settlement will be explored by the Magistrate Judge at the
      time of the initial status conference)

     COMPLETE QUESTION 17 ONLY IF YOUR FILING ORDER COVER SHEET WAS CHECKED AS AN
     ADR TR' CK CASE - Subject to Mandatory Mediation under General Order #47.

      17) IF YOUR CASE WAS SELECTED AS                                   A QUALIFYING MANDATORY MEDIATION                                CASE,
      CONFIRM THAT YOU HAVE:

              A.        Reviewed General Order      #41?        YES / NO

               B.       Reviewed the List of Court Approved Mediators available on the NDNY          website?         YES / NO

              C.        Prepared to discuss with the court, at the conference, whether your case should be opted
                        out of the program?        YES / NO

              D.        Discussed the time frame needed to complete Mandatory        Mediation? yES / NO
      t{.{.{<tl.,l.**>F{<***{.*t*>1.{<*t t*++****t{<t*+{.r1.*{<+t***rf       ****t>1.****+:t******:t*:1.*{<{<*rF>F:t++*{<*d<**{<{.{<+***{<
     Pursuant to Fed. R. Civ. P. 26(f) a meeting was held                   on L0/2/2020 il                  via telephone             and was
     attended by:                                                                  (Date)                             (Place)
      Kelsev W.        Shannon                    for plaintiff(s)

      Charles Jeanfreau                           for defendant( s)       Nationstar Mortgage,             LLC
                                                                                                                                  (party name)
      James LaE l-os                              for defendant( s) State Farm
                                                                          Fire and Casualtv Comoanv
      Clayton Vignocchi for defendant(s) Soecial 7z.ec1 r,oan Serrric,e T.T.fl
-"*' dt-ti'.'f,i,i."i61b;
and,r                                                                                                      (partyname)
                          conrerence, rh. cgiftt't?i i3rt?'"''i1"1d".".%*S&ilf?ft1'iil" blf...oines in this action. rhe
     parties are advised that failure to comply with this order may result in the imposition of sanctions pursuant to
     Federal Rules of Civil Procedure l6(f).

     Pleuse detach this case manqgement plan form and jile electronically with the clerk no later
     than seven (7) days in advance ofthe conference date.




                                                                          Page 6
